DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment 9/8/2021 has overcome the 35 USC 112 and 103 rejections listed in the previous office action dated, 9/8/2021.
Allowable Subject Matter
Claims 1-5, 9-14,16-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “An optical assembly comprising … wherein the light shielding structure absorbs ultraviolet light and transmits visible light, the light shielding structure does not affect visible transparency of the optical assembly,  … the dimming structure comprises: … polymer dispersed liquid crystal layer between the third transparent electrode and the forth transparent electrode, … the visible and near-infrared light transmittance of the polymer dispersed liquid crystal layer increases as the corresponding current value of the current signal or the corresponding voltage value of the voltage signal increases, and wherein the polymer dispersed liquid crystal layer is divided into a plurality of regions, the plurality of regions share same electrodes, the same electrodes are the third transparent electrode and the fourth transparent electrode, and light transmittance of the polymer dispersed liquid crystal layer in each of the plurality of regions is different under a same control signal from the third transparent electrode and the fourth transparent electrode; or light 
Dependent claims 2-5, 9-12 and 20-21 are allowed by virtue of their dependency upon independent claim 1.
Regarding independent claim 13, the prior art does not disclose nor teach, “A method of manufacturing an optical assembly comprising: … wherein the light shielding structure absorbs ultraviolet light and transmits visible light, the light shielding structure does not affect visible transparency of the optical assembly, … forming the dimming structure comprises: … filling polymer dispersed liquid crystals between the first substrate and the second substrate; and forming a polymer dispersed liquid crystal layer through a polymerization process, …, the visible and near infrared light transmittance of the polymer dispersed liquid crystal layer increases as the corresponding current value of the current signal or the corresponding voltage value of the voltage signal increases; and wherein forming the polymer dispersed liquid crystal layer through the polymerization process comprises: partially blocking the polymer dispersed liquid crystals using a light shielding member; after the blocking, irradiating the polymer dispersed liquid crystals with ultraviolet light to form a polymer dispersed liquid crystal layer; wherein the light shielding member is divided into a plurality of regions, each of the regions having a different transmittance  to the ultraviolet light; or light transmittance of some of the regions to the ultraviolet light is different from that of the remaining 
Dependent claims 14, 16-17, and 19-21 are allowed by virtue of their dependency upon independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871